Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ amendment filed 12/16/2020 is acknowledged.
The rejection of claims 3 and 5 under 35 U.S.C. 112(b) is withdrawn per claim amendments. 
The revised Abstract was filed 12/16/2020.
Please replace the original Abstract with the following Abstract:
Provided are Saccharomyces cerevisiae SPC-SNU 70-1 (KCTC 12776BP) which is a novel natural Korean yeast isolated from traditional Korean nuruk, and Lactobacillus brevis SPC-SNU 70-2 (KCTC 12777BP), Lactobacillus curvatus SPC-SNU 70-3 (KCTC 12778BP) and Lactobacillus sanfranciscensis SPC-SNU 70-4 (KCTC 12779BP) which are novel natural Korean lactic acid bacteria isolated from traditional Korean nuruk. 

Examiner’s Statement of Reasons for Allowance
	The closest prior art Park et al. (US 2015/0164091) discloses a natural sourdough starter culture obtained from traditional Korean Nuruk (fermented cereal mixture). The starter culture is a mixture of yeast and lactic acid bacteria. Park et al. also discloses bread produced using the starter culture and bread flour. 
	The presently claimed dough and bread use isolated yeast (Saccharomyces cerevisiae SPC-SNU 70-1) that has quality attributes different from regular bread- making yeast. Compared to a regular yeast, the isolated yeast used in the dough and bread produces less alcohol and higher aldehydes, ketones and esters bringing about a softer texture, and a mild aroma. 
	Furthermore, the sourdough and the bread produced from it also use the isolated yeast with one or more specific strains of lactic acid bacteria including Lactobacillus curvatus SPC-SNU 70-3, Lactobacillus brevis SPC SNU 70-2 and Lactobacillus sanfranciscensis SPC-SNU 70-4. Applicants isolated the specific strains of yeast and lactic acid bacteria, recited in claims.
	A Declaration filed 12/16/2020 presents the details of quality attributes of the isolated yeast strain.
	Claims 2, 3, 4 and 5 are novel and unobvious. Claims 2, 3, 4 and 5 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HAMID R BADR/Primary Examiner, Art Unit 1791